Citation Nr: 1104307	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU), 
prior to April 20, 2006.

2.  Entitlement to special monthly pension (SMP), based on a need 
for the regular aid and attendance of another person or being 
housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.  Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 until March 1971.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  This case was 
previously before the Board in February 2009, and was remanded 
for additional development, including a new VA examination and 
extraschedular consideration.  The case has been returned to the 
Board following the provision of a new VA examination and the 
RO's consideration of extraschedular consideration in regards to 
the TDIU claim in the March 2010 Supplemental Statement of the 
Case.


FINDINGS OF FACT

1.  The competent medical evidence shows that prior to April 20, 
2006 the Veteran's service-connected disability did not preclude 
him from securing or following a substantially gainful 
occupation.

2.  The competent medical evidence does not show that the Veteran 
is blind or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; is a patient in a nursing home 
because of mental or physical incapacity; or has a factual need 
for aid and attendance demonstrated by an inability to care for 
most of his daily personal needs or protect himself from the 
hazards and dangers of his daily environment.

3.  The competent medical evidence does not show that the Veteran 
is substantially confined to his home or the immediate premises.

4.  The Veteran does not have a disability that is rated at 100 
percent.



CONCLUSIONS OF LAW

1.  The requirements for TDIU, prior to April 20, 2006, have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

2.  The criteria for a special monthly pension based upon the 
need of regular aid and attendance or by reason of being 
housebound are not met.  38 U.S.C.A.  §§ 1502, 1521, 5103, 5103A, 
5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.351, 3.352 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A.  §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp.  2007); 
38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R.  § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v.  
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v.  Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S.  Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2005 that fully addressed all of the 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letter informed 
him what the evidence must show for increased disability pension 
benefits based on the need for aid and attendance and for TDIU.  
He was also informed that VA would seek to provide federal 
records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate evidence, 
though VA would help him obtain records from any non-federal 
sources.
 
With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue.  
Although the notice provided addressing the rating criteria and 
effective date provisions were not provided until March 2006, the 
claims were subsequently readjudicated in a March 2010 
Supplemental Statement of the Case.  Thus any timing error was 
cured by the readjudication of the claims.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C.  § 
5103(a) and 38 C.F.R.  § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records.  The Veteran 
has submitted statements.  In addition, he was afforded VA 
medical examinations, most recently in August 2009, which 
provided specific medical opinions pertinent to the issues on 
appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet.  App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v.  Principi, 16 Vet. App. 183 (2002).

TDIU

The Veteran essentially contends that his service-connected 
schizophrenia has made him unable to secure and follow 
substantially gainful employment prior to April 20, 2006.  The 
Board notes that the Veteran's application for TDIU was received 
by VA on March 22, 2005.

The relevant law provides that a TDIU rating may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a). 

In considering whether TDIU shall be awarded, marginal employment 
shall not be considered substantially gainful employment.  
Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination. 38 C.F.R. § 4.16. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of 
Appeals for Veterans Claims indicated that the Board cannot deny 
the Veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished from 
mere conjecture, that the Veteran can perform work. 

Where these percentage requirements are not met, entitlement to 
the benefit on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  In determining whether the Veteran is entitled to a 
TDIU rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.

The Board finds that prior to April 20, 2006 the Veteran's 
service-connected schizophrenia was only rated at 50 percent.  
The Board finds that he was not eligible for TDIU prior to April 
20, 2006.  His only service-connected disability failed to meet 
the schedular criteria to be eligible for TDIU, being less than a 
60 percent rating, and since he was only service-connected for 
one disability, a combined rating would not be applicable.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

A July 2005 Board decision denied a disability rating in excess 
of 50 percent for his service-connected schizophrenia.  The 
Veteran filed a new application for TDIU that was received by VA 
on March 22, 2005.  The Veteran's service-connected schizophrenia 
was ratable at 70 percent, after an August 2006 rating decision 
granting that disability rating effective April 20, 2006.  
Therefore, he met the schedular criteria for eligibility to be 
considered for TDIU under the provisions of 38 C.F.R. § 4.16(a) 
from April 20, 2006.  The February 2009 Board decision granted 
TDIU entitlement from April 20, 2006.  

A May 2005 VA aid and attendance examination noted that the 
Veteran had a cerebrovascular accident 3 years previously.  The 
Veteran reported that his wife handled his financial affairs and 
had been doing so for the past 10 years.  

The Veteran also submitted lay statements generally reporting 
that the Veteran mental state has worsened.  For example, a May 
2005 letter from the Veteran's daughter noted that the Veteran 
had undergone a change physically and emotionally over the last 
year and a half, due to his being diagnosed with cancer.  

The Veteran's private psychiatrist, Dr. M.V.M., in a November 2, 
2005 record, reported that the Veteran was totally disabled, that 
his disability continued in spite of treatment, and that it was 
exacerbated lately.  The examiner noted that the Veteran was 
unable to involve himself in any work to earn income.  The 
examiner diagnosed the Veteran with mood disorder depressive 
type, induced by a cerebrovascular accident/severe depression.

The evidence of record prior to April 20, 2006 generally 
indicates that the Veteran has been treated for numerous 
disorders, including a non-service-connected cerebrovascular 
accident and non-service-connected cancer.  The only evidence of 
record addressing the Veteran's employability after the March 
2005 claim and prior to the grant of DIU effective from April 20, 
2006, is Dr. D.V.M.'s November 2, 2005 record.  However, Dr. 
D.V.M. did not address the Veteran's only service-connected 
disability, schizophrenia, at that time.  Rather, Dr. D.V.M. 
indicated that the Veteran had developed a mood disorder 
depressive type due to the non-service-connected CVA/severe 
depression.  As Dr. D.V.M. did not address the Veteran's only 
service-connected disability, that evidence is not competent as 
to determining if his service-connected disability was the cause 
of his unemployability or if it was due to the non-service-
connected disorders, such as his CVA, cancer, or depression.

As the evidence of record is not at least as at equipoise, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The record is clear in indicating 
that the Veteran failed to meet the minimum schedular criteria 
for eligibility to be considered for TDIU prior to prior to April 
20, 2006.  Therefore, the Board concludes that entitlement to a 
total evaluation based on individual unemployability based on his 
service-connected schizophrenia, residual type, prior to April 
20, 2006, is denied.  

The Board has also considered whether the Veteran may be entitled 
to TDIU under 38 C.F.R. § 4.16(b).  This regulation provides that 
veterans, who are unable to secure gainful employment by reason 
of service-connected disabilities, but fail to meet the criteria 
in 38 C.F.R. § 4.16(b), shall receive extraschedular 
consideration.

The disability does not warrant referral for extra-schedular 
consideration.  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as 
"governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment and 
frequent periods of hospitalization).  If the factors of step two 
are found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. 

The rating criteria are not inadequate.  Higher ratings are 
available for the service-connected disability; however the 
Veteran simply does not meet those criteria.  The Board finds 
that extraschedular consideration is not appropriate, prior to 
April 20, 2006.  The highest pre-April 20, 2006 rating evaluation 
was 50 percent, which failed to satisfy the initial schedular 
requirements for consideration of a TDIU rating.  Prior to his 
May 2006 VA examination, the Veteran had been found to not have 
impairment of thought process or communication interfering with 
employment and social functioning, as indicated in a December 
2003 VA examination.  At that time, his GAF score of 60 also 
indicated only moderate symptoms, but not an inability to work.  
Additionally, although the May 2006 VA examination found him to 
have a severe impairment of his social and laboral functioning 
and capacities, no impairment of thought process or communication 
had been found, other than his claims of not remembering 
everything.  Furthermore, although the May 2006 VA examiner found 
him to have serious symptoms and major impairment, he was not 
found to be majorly impaired, such that a lower GAF score would 
be assessed.  A December 2003 VA examination, the most recent one 
prior to his TDIU claim, noted that the Veteran had no impairment 
of thought process or communication, no inappropriate behavior, 
and was alert and oriented.  The December 2003 VA examiner found 
a GAF score of 60, which indicated only moderate symptoms and not 
an inability to work.  Therefore, the Board must deny the 
Veteran's claim.  The level of severity and symptomatology of the 
Veteran's service-connected disability is adequately contemplated 
by the established criteria found in the rating schedule; the 
Veteran simply fails to meet those criteria to find TDIU on an 
extraschedular basis.  38 C.F.R. §§ 4.15; 4.16(b).  As the 
Veteran does not meet the first criteria of TDIU analysis, the 
subsequent criteria need not be addressed.  The Board finds that 
no exceptional or unusual factors are in evidence, which would 
warrant an extraschedular evaluation. 

Special Monthly Pension

The Veteran seeks a special monthly pension based upon the need 
for regular aid and attendance or housebound status.  Special 
monthly pension at the aid and attendance rate is payable when 
the Veteran is helpless or so nearly helpless that he requires 
the regular aid and attendance of another person.

To establish a need for regular aid and attendance, the Veteran 
must be blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a factual 
need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 
3.352(a).

A factual need for aid and attendance includes the inability to 
dress, undress, keep ordinarily clean and presentable, feed 
oneself, or attend to the wants of nature.  It also includes the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances or either physical or mental incapacity 
that requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to a claimant's daily 
environment.  Also, an individual who is bedridden, as that term 
is defined by regulation, meets the criteria for aid and 
attendance.  38 C.F.R. § 3.352(a).  

The particular personal functions which the Veteran is unable to 
perform should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that the 
Veteran is so helpless as to need regular aid and attendance, not 
constant need.  Determinations that the Veteran is so helpless as 
to need regular aid and attendance will not be based solely upon 
an opinion that the Veteran's condition requires the Veteran to 
be in bed.  Determinations must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).   The Veteran must be unable to perform one of the 
enumerated disabling conditions, but the Veteran's condition does 
not have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet.  App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the 
aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, through 
its essential character, actually requires that the Veteran 
remain in bed.  The fact that a veteran has voluntarily taken to 
bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting of 
the additional allowance.  38 C.F.R.  § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a single 
permanent disability rated as 100 percent disabling under the 
Schedule for Rating Disabilities (but not including total rating 
based upon unemployability under 38 C.F.R. § 4.17) and the 
Veteran either (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason of 
disability or disabilities, is permanently housebound but does 
not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A.  § 1521(e); 38 C.F.R.  § 
3.351(d)(1) and (2).

A veteran will be found to be "permanently housebound" when he is 
substantially confined to his house (or ward or clinical areas, 
if institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  § 3.351(d)(2).

The Veteran was granted a non-service-connected pension in an 
April 1997 rating decision, effective from February 10, 1994.  He 
is considered permanently and totally disabled for this non-
service-connected pension.  His disabilities considered for 
pension purposes only, are: prostate cancer  with a 40 percent 
disability rating; arteriosclerotic heart disease with a 30 
percent disability rating; varicose veins, left leg with a 20 
percent disability rating; varicose veins, right leg with a 20 
percent disability rating; status post cerebrovascular accident 
with right upper extremity mild weakness with a 20 percent 
disability rating; status post cerebrovascular accident with 
right lower extremity mild weakness with a 20 percent disability 
rating; uncontrolled hypertension with a 10 percent disability 
rating; colonic diverticulitis with a 10 percent disability 
rating; status post gunshot wound, left arm with a noncompensable 
disability rating; bilateral pterygium with a noncompensable 
disability rating; erectile dysfunction with a noncompensable 
disability rating; and exogenous obesity with a noncompensable 
disability rating.  The combined rating for pension purposes is 
100 percent.  Service connection status is also in effect for 
schizophrenia, with a 70 percent disability rating.  

The Veteran received a VA examination in May 2005.  The examiner 
noted that the Veteran was not hospitalized and reported for his 
examination in a regular car; the Veteran was not permanently 
bedridden at evaluation and his corrected vision was better than 
5/2000.  The Veteran reported managing his benefit payments.  The 
examiner noted that the Veteran ambulated with the aid of a 
single point cane, drove, and was able to travel beyond the 
premises of his home.  The examiner diagnosed him with an old 
cerebrovascular accident with right side mild weakness as 
sequellae; prostate cancer status post radiotherapy; diabetes 
mellitus, type II; hypertension; and varicose veins.

The Veteran received another VA examination in May 2006.  The 
examiner noted that the Veteran was not hospitalized and did not 
require an attendant to report for his examination; he used a 
cane to ambulate and refraction error was corrected with 
eyeglasses.  The examiner noted that the Veteran said his wife 
managed benefit payment, since she is a legal tutor, but that the 
Veteran appeared competent and capable.  

During  the May 2006 VA examination, the Veteran complained of 
depression and anxiety, with residual ideation; he complained of 
insomnia, irregular appetite, constipation, polyuria and 
pollakiuria, urine incontinency in urgency, low back pain, 
cephalgia episodes and cramps in the right leg

The May 2006 VA examiner found the Veteran to be able to walk 
with a cane, with occasional loss of balance due to weakness in 
the right extremities.  The examiner found him able to leave home 
at anytime and recommended company to supervise when he traveled 
due to his psychiatric condition.  

The Veteran received another VA examination for aid and 
attendance in August 2009.  The examiner noted that the Veteran 
was not permanently bedridden, was not currently hospitalized and 
was able to travel beyond his current domicile.  The examiner 
indicated that the Veteran was able to groom, toilet, dress, 
undress, and bathe himself.  The examiner further reported that 
the Veteran would walk out of his house daily and that he 
sometimes drove his own private vehicle.  

The August 2009 VA examiner found the Veteran able to perform all 
functions of self-care skills and able to protect himself from 
the daily environment.  The examiner found the Veteran able to 
walk up to a few hundred yards, with the aid of a cane, and able 
to leave his home unrestricted.  The examiner further found him 
able to feed himself, though he did have some difficulty 
dressing, undressing and bathing.  The examiner found his ability 
to self groom to be normal.  The examiner opined that the Veteran 
was not housebound and was not in need of aid and attendance.  
The examiner further found him to know the amount of his benefit 
payment, to be able to handle his payments and bills, and to be 
capable of managing his personal financial affairs.  The examiner 
found him to have good judgment.

The Board finds that the preponderance of the evidence is against 
the award of a special monthly pension based upon the need for 
regular aid and attendance.  The Veteran does not meet the 
criteria of blindness, or near blindness, in both eyes.  None of 
his VA examiners found such visual impairment.  Additionally, the 
record does not show that the Veteran meets the criteria of 
confinement to a nursing home due to mental or physical 
incapacity; he lived at home.  

The Veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  The 
evidence of record repeatedly found him to be able to dress, 
undress, keep ordinarily clean and presentable, feed himself, and 
attend to the wants of nature.  The evidence in the record shows 
that the Veteran was able to maneuver with the use of a cane.  
There is also no indication that the Veteran is confined to a 
bed.  He reported taking daily walks from his house and sometimes 
driving to perform errands.  The evidence, overall, has not 
established that the Veteran would be unable to dress, feed 
himself, or attend to his hygiene needs without the assistance of 
others.  

As to whether the Veteran is housebound, the Veteran does not 
have a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities, and thus does not 
meet the first element for a finding of housebound.  38 C.F.R. § 
3.351(d).

Also, the preponderance of the evidence is against finding him to 
be housebound.  While he does have difficulty walking, he is not 
shown to be confined to his house by his disabilities.  Indeed, 
he walked daily and was able to drive himself.

The Board has considered the Veteran's statements in support of 
his claim that he is entitled to a special monthly pension.   
While the Veteran is competent to report on the nature of his 
symptoms, the training and experience of VA medical personnel 
makes their findings reflected in VA treatment records more 
probative as to the extent of his disability.  Indeed, the 
Veteran himself reported that he was able to perform tasks of 
daily living and able to leave his house.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 
58.  The Veteran's claim for special monthly pension based upon 
the need for regular aid and attendance or by reason of being 
housebound is denied.  



[Continued on the next page]  
ORDER

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU), 
prior to April 20, 2006, is denied

Special monthly pension based on the need for aid and attendance 
or on being housebound is denied.


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


